T604.682.3701 Suite 400, 455 Granville Street info@coralgold.com F 604.682.3600 Vancouver, BC V6C 1T1 www.coralgold.com September17th, 2010 Trading Symbols: TSX Venture – CLH US: OTC.BB – CLHRF Berlin and Frankfurt – GV8 CORAL STARTS DIAMOND DRILLING AT ROBERTSON, NEVADA Coral Gold Resources Ltd. is pleased to announce that it commenced drilling 15 HQ diameter vertical diamond core drill holes at its Robertson property in Crescent Valley, Nevada on Thursday September 16th. The holes will range from 400 to 600 feet in depth, the program will total 6,700 feet and will focus on the Gold Pan and Altenburg Hill Zones. This represents the first phase of the core drilling program announced in Coral’s February 2 , 2010 News Release.Drilling by Coral’s contractor Major Drilling should take six to eight weeks to complete. At the Triplet Gulch zone, Coral previously announced initial results of 9 holes of this year’s RC drilling program of 12 vertical holes. (See News Release dated July 07, 2010) Coral has now received gold assay results from holes CR 10-10 through CR 10-12 and results from the deepened holes CR 10-7 and CR 10-8.Intersections over cut off grade 0.010 oz/ton (0.34 g/tonne) are as follows: Total Hole No. Depth(ft) From(ft) To(ft) Thickness(ft) Au, g/t Au, oz/t CR10-7 80 85 5 95 5 25 5 25 10 5 15 5 5 5 CR10-8 60 65 5 75 80 5 25 15 5 10 5 60 10 5 30 15 5 5 CR10-10 5 CR10-11 10 CR10-12 5 5 All Samples were collected by Robert McCusker, a qualified person as defined by NI 43-101 and were fire assayed by ALS Chemex Labs using an AA finish in Elko, Nevada. The Company notes that gold assays from drilling completed 2008 & 2010 are not included in the current 3.4 million ounce gold inferred resource.This data is being input into a new resource estimate.All drilling and metallurgical work completed by the end of 2010 will be used in a new NI43-101 compliant independent Preliminary Economic Assessment (“PEA”).A PEA is designed to illustrate the projects viability in the current cost environment. The Company also wishes to announce that it has granted incentive options for the purchase of up to 690,000 common shares at a price of $0.45 per share exercisable on or before September 17, 2015 to Directors, Officers, Employees and Consultants. Coral Gold, incorporated in 1981 continues to explore and develop a series of strategic claims along the Cortez Gold trend known as the Robertson Project. Through independent exploration and joint venture partnerships with Amax, and Placer Dome, Coral has established an inferred gold resource of 3.4 million ounces. For more information on the Robertson Property and Coral Gold’s other Nevada projects, visit the company’s website at www.coralgold.com ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & Chief Executive Officer
